PER CURIAM.
In appeal No. 01-1627, Sollie and Pernell Wilkins appeal from the district court’s orders affirming the bankruptcy court’s order dismissing their Adversary Proceeding for failure to prosecute and denying their motion for a rehearing. In appeal No. 01-1851, Michael, Sollie, and *144Pernell Wilkins appeal from the district court’s order imposing sanctions and imposing a prefiling injunction. We have reviewed the records in these appeals and the district court’s opinion and orders and find no reversible error. Accordingly, we deny Cynthia Wilkins’ motion for appointment of counsel and affirm on the reasoning of the district court. Wilkins v. Wilkins, Nos. CA-98-135; BK-95-33189 (E.D. Va. Mar. 23, 2001, Apr. 4, 2001 & May 25, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.